Citation Nr: 0937737	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-05 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD) for the 
period prior to January 24, 2006. 

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD for the period beginning January 24, 2006.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1966 to 
October 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal 
and Bronze Star Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The issues on appeal have been 
recharacterized as stated above to account for the proper 
period of the appeal, as explained below.  

The Veteran filed his initial claim for service connection 
for various psychiatric symptoms on February 14, 2005, and he 
subsequently specified that he was seeking service connection 
for PTSD.  The RO granted service connection for PTSD and 
assigned an initial disability rating of 30 percent in an 
August 2005 rating decision, which was mailed to the Veteran 
in December 2005.  On January 27, 2006, the RO received a 
statement from the Veteran indicating that he wanted to 
establish a "claim for an increased rating" for his PTSD.  
The RO interpreted this statement as a new claim and granted 
an increased rating of 50 percent, effective the date of this 
"claim," which the RO inaccurately referred to as January 
24, 2006.  However, as new and material evidence concerning 
the Veteran's disability was received prior to the expiration 
of the appeal period from the initial rating decision, such 
evidence must be considered as having been filed in 
connection with his initial claim for service connection and 
the initial disability rating that was assigned.  See 
38 C.F.R. §§ 3.156(b) (2008).  As such, this appeal covers 
the period from the Veteran's initial claim filed on February 
14, 2005, and his appeal is from the initial disability 
rating assigned after the grant of service connection.  

Additionally, the Board notes that the Veteran submitted 
additional evidence after this case was certified for appeal, 
consisting of an August 2009 statement and a March 2009 
psychiatric evaluation and letter in connection with his 
application for VA Vocational Rehabilitation and Employment 
services.  The Veteran submitted written waivers, dated in 
April 2009 and August 2009 as to the newly submitted 
evidence.  As such, the Board may properly consider the 
evidence at this time.  Id.

As discussed in detail below, the Board finds herein that the 
Veteran is entitled to a disability rating of 100 percent for 
his service-connected PTSD, effective March 9, 2009.  The 
issues of entitlement to a disability rating in excess of 30 
percent for PTSD for the period prior January 24, 2006, and a 
rating in excess of 50 percent for the period from January 
24, 2006 through March 9, 2009, addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since March 9, 2009, the Veteran's PTSD has resulted in 
severe social impairment and total occupational impairment 
due to deficiencies in the areas of work, judgment, thinking, 
memory, and mood, as a result of symptoms such as near-
continuous anxiety with hypervigilance and exaggerated 
startle response, as well as 6 to 7 panic attacks per week; 
near-constant depression with decreased interest in 
activities, low energy and motivation, and difficulty 
enjoying routine life activities; decreased concentration and 
memory; frequent nightmares with early wakening, insomnia, 
and disturbed sleep; impaired impulse control including 
unprovoked irritability; feelings of detachment from others; 
difficulty in adapting to stressful circumstances including 
social and work-like settings; and inability to establish and 
maintain effective work relationships. 


CONCLUSION OF LAW

For the period beginning March 9, 2009, the criteria for a 
disability rating of 100 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the Board's decision herein to grant a total disability 
rating for PTSD for the period beginning March 9, 2009, 
constitutes a complete grant of the benefit sought as to that 
period, no further action is required to comply with the 
Veterans' Claims Assistance of Act of 2000 (VCAA) and 
implementing regulations.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from diseases 
and injuries encountered as a result of or incident to 
military service, and it is intended to compensate for 
impairment of earning capacity as a result of such injuries 
or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  All 
reasonable doubt shall be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant 
of service connection and assign staged ratings where 
appropriate.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 
(1999).  Staged ratings are appropriate when the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibits 
symptoms that would warrant different ratings during the 
course of the appeal.  Id.; see also Hart v. Mansfield, 21 
Vet. App. 505, 509 (2007).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  Evaluations will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of the examination.  Additionally, the extent of 
social impairment shall be considered, but an evaluation may 
not be assigned based solely on the basis of social 
impairment. 38 C.F.R. § 4.126. 

Here, the Veteran's service-connected PTSD is currently 
evaluated as 50 percent disabling under the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic 
Code 9400.  

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code 9400. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list, but rather serve as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating for a mental disorder.  
In addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  

The DSM-IV provides for a global assessment of functioning 
(GAF), which is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A GAF score 
of 61 to 70 indicates that the examinee has some mild 
symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 indicates that the examinee has moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 indicates that the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).   

In this case, the Veteran was provided with a psychiatric 
evaluation in March 2009 in connection with his application 
for VA Vocational Rehabilitation and Employment services.  
Based on such evaluation, the Veteran was diagnosed with 
chronic PTSD due to military combat, major depressive 
disorder without psychosis, and cognitive disorder (memory 
deficits), with a GAF of 45.  The examiner opined that the 
Veteran is not able to meet the mental demands of unskilled 
sedentary work and is not a candidate for vocational 
rehabilitation, training, or job placement as a result of 
severe social and occupational impairment due to service-
connected PTSD.  The examiner concluded that, as a result of 
his PTSD, the Veteran has deficiencies in the areas of work, 
judgment, thinking, memory, and mood such as impaired impulse 
control, difficulty in adapting to social and work-like 
settings, inability to establish and maintain effective work 
relationships.  

Specifically, the Veteran reported having difficulty 
adjusting to working with others and moving around a lot 
since returning from Vietnam.  He had a very erratic 
employment history and last worked full-time as an installer 
for a satellite dish network in March 2005.  The Veteran 
presented in a sad and depressed mood with appropriate 
affect, and he expressed feelings of disappointment, anxiety, 
and depression.  He reported having decreased interest in 
activities, low energy, and feelings of helplessness and 
worthlessness.  He further reported feelings of detachment 
from others and difficulty enjoying routine life activities.  
The Veteran described symptoms of generalized anxiety with a 
frequent sense of dread and hypervigilance about potential 
threats, stating that being around people triggers a sense of 
imminent threat or attack, such that he is more comfortable 
being alone and withdrawn than being around others.  The 
Veteran further stated that he has 6 to 7 panic attacks per 
week, as well as frequent irritability and anger outbursts.  
He reported having recurrent intrusive memories of Vietnam 
combat, including within the past week.  He spends time 
avoiding painful memories and activities which trigger 
painful memories.  The Veteran indicated that he suffers from 
early wakening and insomnia, and he has nightmares every 
night that are so disturbing that his wife sleeps on the 
sofa.  He also complained of decreased concentration and 
memory; mental testing revealed average overall intellectual 
functioning and intact visual motor functioning, but a 
significant deficit in visual memory.  
 
Based on the foregoing evidence, the Board finds that the 
Veteran is entitled to a disability rating of 100 percent for 
his service-connected PTSD for the period from March 9, 2009, 
forward.  As noted above, the rating schedule is intended to 
compensate for impairment of earning capacity as a result of 
service-connected disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  However, the Board is unable to determine 
whether an increased rating is warranted for any other 
period, for the reasons indicated in the REMAND portion of 
this decision.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted, 
effective March 9, 2009.


REMAND

The Board finds that further development is necessary as in 
order to properly adjudicate the Veteran's remaining claims.  
Specifically, the Veteran reports that there may be 
outstanding VA treatment records concerning his PTSD.  He 
indicated in his Substantive Appeal that he was seen by a 
psychiatrist at the DVA outpatient clinic on October 23, 
2006, and the psychiatrist indicated that his PTSD had become 
totally incapacitating and permanent disabling.  Such record 
is not associated with the claims file.  Additionally, the 
Veteran indicated in December 2005 he received prior 
psychiatric outpatient treatment at Alexandria and Jennings, 
including sessions with a psychologist every two weeks and a 
psychiatrist every two months.  The records currently 
associated with the claims file only include sessions 
approximately once a month.  Furthermore, the most recent VA 
treatment records in the claims file are dated in November 
2006.  Upon remand, all outstanding VA treatment records 
should be obtained and associated with the claims file.

Additionally, the Board finds that it is necessary to obtain 
a VA examination with retrospective medical opinions 
addressing the severity of the Veteran's psychiatric 
disability during period from the time he filed his claim on 
February 14, 2005 until March 9, 2009.  See Chotta v. Peake, 
22 Vet. App. 80 (2008).  The Board notes that the Veteran was 
provided with VA examinations in June 2005 and May 2006.  
However, the Veteran has argued that such examinations are 
inadequate to adjudicate his claims because they separate out 
his PTSD from his other mental health problems, including 
depression and anxiety.  The Board observes that a VA 
psychologist noted in April 2005 that the Veteran's history 
of marginal function suggests that he may have had 
undiagnosed PTSD of long-term duration, and that the 
exacerbation of acute PTSD symptoms over the previous several 
years, as well as a history of addiction, seems to suggest 
that the condition may have been worsened by superimposed 
depressive disorder.  Upon remand, the VA examination with 
retrospective medical opinions should reflect consideration 
of all evidence of record, including both lay and medical 
evidence, and should indicate the level of the Veteran's 
overall psychiatric disability as it relates to his PTSD.

Further, the evidence reflects that the Veteran has been 
continuously unemployed since 2005.  The Veteran contends, 
and the evidence suggests, that he may have been unemployable 
due to his service-connected disabilities prior to March 9, 
2009.  As the evidence of record raises the question of the 
Veteran's employability as a result of his service-connected 
disabilities, the issue of a TDIU is part and parcel of his 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  Accordingly, the Board finds that, in 
order to fully adjudicate the Veteran's claim, VA must obtain 
a medical opinion to determine whether it is at least as 
likely as not that the Veteran's psychiatric disability 
rendered him unable to secure or follow a substantially 
gainful occupation.  See id.; Chotta, 22 Vet. App. 80.  The 
AOJ should also provide the Veteran with VCAA compliant 
notice as to his TDIU claim and allow a period for response.

As discussed more fully in the introduction section above, 
the Veteran's request for an increased rating, as well as 
evidence related to such issue, was received within the 
appeal period from the initial rating decision that granted 
service connection for PTSD and assigned an initial 
disability rating of 30 percent.  As such, his appeal of the 
disability rating proceeds from the initial rating assigned 
following the grant of service connection.  See 38 C.F.R. 
§§ 3.156(b).  Upon remand, the AOJ should readjudicate the 
issues as characterized above in the statement of the issues 
on appeal, including whether he is entitled to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the Veteran with VCAA 
compliant notice as to his TDIU claim, 
and allow an appropriate period for 
response.

2. Request the Veteran to identify all 
facilities and providers that have 
treated him for a psychiatric 
condition, to include PTSD, since 
February 2005, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
securing the necessary authorizations, 
request copies of all outstanding 
treatment records, including but not 
limited to records from the Alexandria 
and Jennings VA treatment facilities 
dated from February 2005 forward, as 
well as records from the Pensacola VA 
OPC dated October 23, 2006, and from 
November 2006 forward.  All records 
received should be associated with the 
claims file.  If any records cannot be 
obtained after reasonable efforts have 
been made, notify the Veteran and allow 
an opportunity for him to provide such 
records.

3.  After the above development has 
been completed, schedule the Veteran 
for a VA examination with retrospective 
medical opinions to determine the 
severity of his psychiatric 
disability.  The claims file and a copy 
of this remand should be made available 
to the examiner for review.  The 
examiner should review the claims file 
in conjunction with the examination and 
note such review in the VA examination 
report.  All necessary studies and 
tests should be conducted.  

The examiner is requested to offer an 
opinion as to (1) the overall severity 
of the Veteran's psychiatric disability 
for the period from February 14, 2005 
through March 9, 2009, and (2) whether 
it is at least as likely as not that 
such disability rendered him unable to 
secure or follow a substantially 
gainful occupation.  The examiner 
should specify whether the severity of 
the Veteran's psychiatric disability 
varied at any time during that period.  
The examiner's opinion must reflect 
consideration of both the medical and 
lay evidence of record.  The examiner 
must provide a complete rationale for 
any opinions offered and is 
specifically requested to comment on 
all medical opinions of record, 
including but not limited to the June 
2005 and May 2006 VA examinations.  If 
an opinion cannot be offered without 
resorting to speculation, such should 
be indicated in the report.

4.  After completing any further 
necessary development, readjudicate the 
claims based on the entirety of the 
evidence.  Specifically, determine 
whether the Veteran is entitled to a 
rating in excess of 30 percent for the 
period prior to January 24, 2006; 
whether he is entitled to a rating in 
excess of 50 percent for the period 
from January 24, 2006, through March 9, 
2009, to include whether he is entitled 
to a TDIU.  If the Veteran's claims 
remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


